internal_revenue_service number info release date cc psi 1-genin-151648-01 date uilc we are responding to your correspondence relating to form ss-4 application_for employer_identification_number apparently your form ss-4 was incomplete upon submission which caused the atlanta customer service_center to request additional information your response indicating that you would like your llc to be categorized as a sole_proprietorship using a december year end was mailed to the national_office instead of to the atlanta facsimile number provided we have taken action on your behalf and sent your revised ss-4 to the atlanta customer service_center at fax you should receive a response from that office the telephone number for tele-tin is please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosure copy of form ss-4
